This action was brought to open two settlements between partners, on the dissolution of the firm, upon the ground of fraud and mistake. The referee before whom the case was tried, has found, as matter of fact, that there was no sufficient evidence adduced by the plaintiff to prove mistake or fraud, and the General Term has affirmed the judgment rendered for defendant upon this finding. The evidence is not brought up, so that the case cannot be reviewed here, if we were otherwise authorized to review it upon the facts. No error of law appears upon the record, and we can only affirm the judgment.
All concur for affirmance. Judgment affirmed.